FILED
                           NOT FOR PUBLICATION
                                                                            APR 03 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


AL SAVIN, an Individual and Partial              No.   15-55993
Beneficiary of The Flora Peralta
Irrevocable Family Trust; et al.,                D.C. No.
                                                 5:14-cv-01180-SJO-E
              Plaintiffs-Appellants,

 v.                                              MEMORANDUM*

GLORIA SAVIN, AKA Gloria De La
Cruz, an individual; et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                            Submitted March 30, 2018**

Before: GOODWIN, LEAVY, and SILVERMAN, Circuit Judges.

      Al Savin, Lucia Savin, and William Peralta appeal pro se from the district

court’s judgment on the pleadings and summary judgment in their 42 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1983 action alleging federal and state law violations arising from marital

dissolution proceedings between Al Savin and Gloria Savin. We have jurisdiction

under 28 U.S.C. § 1291. We review de novo. MacDonald v. Grace Church

Seattle, 457 F.3d 1079, 1081 (9th Cir. 2006) (judgment on the pleadings);

Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001) (summary judgment). We

affirm.

      The district court properly granted judgment on the pleadings for Gloria

Savin and her attorney, Evan Ginsburg, because plaintiffs failed plausibly to allege

that either defendant acted under color of law for purposes of § 1983. See Naoko

Ohno v. Yuko Yasuma, 723 F.3d 984, 985 (9th Cir. 2013) (an action “between

private parties does not involve state action simply because the court in which the

case is pursued is an organ of the state or federal government”); Szijarto v.

Legeman, 466 F.2d 864, 864 (9th Cir. 1972) (per curiam) (“[A]n attorney, whether

retained or appointed, does not act ‘under color of’ state law.”).

      The district court properly granted summary judgment on plaintiffs’ claim

alleging municipal liability because plaintiffs failed to provide evidence that any

Riverside County employee’s actions “implement[ed] or execute[d] a policy

statement, ordinance, regulation, or decision officially adopted and promulgated”




                                           2
by the county, or that any deprivation was inflicted “pursuant to governmental

‘custom.’” Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 690-91 (1978).

      The district court properly granted summary judgment on plaintiffs’ due

process claim against Maichi Ngoc Nguyen because plaintiffs failed to provide

evidence of conduct by Nguyen that would “shock the conscience,” Cnty. of

Sacramento v. Lewis, 523 U.S. 833, 846, 849 (1998) (requirements of substantive

due process), or that plaintiffs were denied adequate post-deprivation remedies for

any of the alleged property deprivations, see Hudson v. Palmer, 468 U.S. 517, 536,

539 (1984) (procedural due process claim requires that “the claimant must either

avail himself of the remedies guaranteed by state law or prove that the available

remedies are inadequate”).

      The district court did not abuse its discretion in denying plaintiffs’ motion

for default judgment because plaintiffs did not seek entry of default and defendants

did not “fail to plead or otherwise defend.” Fed. R. Civ. P. 55(a); see Aldabe v.

Aldabe, 616 F.2d 1089, 1092 (9th Cir. 1980) (per curiam) (standard of review).

      The district court did not abuse its discretion in declining to exercise

supplemental jurisdiction over the remaining state law claims. See Carnegie-

Mellon Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988) (“[I]n the usual case in which

all federal-law claims are eliminated before trial, the balance of factors to be


                                           3
considered . . . will point toward declining to exercise jurisdiction over the

remaining state-law claims.”); Tritchler v. County of Lake, 358 F.3d 1150, 1153

(9th Cir. 2004) (standard of review).

      We reject plaintiffs’ contention that the magistrate judge’s role in the case

constitutes error. See 28 U.S.C. § 636(b)(1)(B).

      Appellees’ motion to strike portions of the excerpts of record and reply brief

(Dkt. No. 26) is granted.

      Appellees’ request for judicial notice (Dkt. No. 31) is denied.

      Appellants’ request for judicial notice (Dkt. No. 35) is denied.

      Appellants’ motion to strike a letter from Ginsburg (Dkt. No. 37) is denied.

      AFFIRMED.




                                           4